Citation Nr: 9917079	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-42 638	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.  In April 1972, he filed a claim of service 
connection for schizophrenia.  In a September 1972 letter, 
the RO informed him that service medical records did not show 
he was treated for a psychiatric disorder, and the evidence 
did not indicate that such disorder was manifested during the 
first year after his separation from service.  The letter 
also notified the veteran that no further action could be 
taken with respect to his claim unless he submitted evidence 
showing that a current psychiatric disorder was incurred in 
or aggravated by service.  The record does not include a 
reply by the veteran.  

In August 1989, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a psychiatric disorder.  The RO 
informed the veteran of its decision in an August 1989 
letter, and he filed a Notice of Disagreement in May 1990.  A 
Statement of the Case was issued in November 1990, but the 
veteran did not file a timely substantive appeal.  

This appeal arises from a January 1995 decision in which the 
RO determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  In a July 1997 decision, the Board of 
Veterans' Appeals (Board) concluded that new and material 
evidence had been submitted and the claim was reopened.  The 
claim then was remanded to the RO to afford the veteran 
adequate notice and opportunity to present evidence on the 
underlying service connection claim, and to allow the RO to 
adjudicate the claim on a de novo basis.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  


REMAND

The Board's July 1997 decision and remand discussed two 
records which comprised new and material evidence sufficient 
to reopen the claim of service connection for a psychiatric 
disorder.  The first of the records was a March 1996 

medical treatment note by a psychologist at the VA Medical 
Center (VAMC) in Albany, New York.  The psychologist 
indicated that the veteran's psychiatric and psychosocial 
history, as well as psychological testing, strongly suggested 
that multiple stressors of military service exacerbated pre-
existing symptoms of a post-traumatic stress disorder (PTSD).  
The psychologist also opined that symptoms of a bipolar 
disorder surfaced during the veteran's military service.  It 
was noted that the veteran was attending a 12-step recovery 
program and would continue to be seen weekly for intensive 
psychotherapy in the Housing Activities Rehabilitation 
Treatment ("H.A.R.T.") program at the VAMC in Albany.  
Subsequent to the July 1997 decision and remand, a July 1997 
letter from a second VA psychologist has been associated with 
the claims folder.  This letter indicated that the veteran 
was being treated at a VA mental health clinic.  Such 
references to continued treatment indicate that records are 
available which have not been added to the claims file.  
Since such records may provide a basis for the veteran's 
claim, further action to obtain this evidence is necessary.  

The evidence also includes an October 1995 psychological 
assessment from the VA psychologist who prepared the above-
referenced March 1996 medical note.  The psychologist 
reported that the veteran had a diagnosis of PTSD with a 
traumatic stressor during service of unloading body bags.  
However, the veteran's listed military specialty was light 
weapons infantryman and the reported stressor has not been 
verified.  Given the diagnosis of PTSD which was implicitly 
related by this examiner to an in-service event, further 
development to assist the veteran in obtaining information 
that verifies the existence of such a stressor should be 
undertaken.  38 C.F.R. § 3.304(f) (1998).  

The second record discussed in the July 1997 decision and 
remand was a May 1996 letter from a VA psychiatrist.  The 
psychiatrist reported reviewing several specifically 
identified VA medical records.  The psychiatrist also 
reviewed unspecified medical records which reportedly showed 
that the veteran had undergone psychiatric treatment on at 
least one occasion in 1969 while he was in service.  This 
treatment was thought to be similar to subsequent post-
service psychotic episodes.  The psychiatrist concluded that 
the veteran's clinical 

presentation was consistent with a diagnosis of bipolar 
disorder and added that the first documented episode of 
psychosis occurred during service.  The July 1997 decision 
and remand noted that the then-available service medical 
records did not reflect any such psychiatric treatment or 
evaluation.  However, the May 1996 VA psychiatrist's letter 
implies that a record contemporaneous with the veteran's 
service shows that he indeed underwent psychiatric treatment 
during service and thereby raises the inference that the 
current evidentiary record may not be complete.  Further 
action to determine whether additional service records exist 
should therefore be undertaken.

In an August 1996 statement, the veteran's representative 
asserted that the veteran was the subject of court-martial 
proceedings for drug possession in 1969.  It is maintained 
that records associated with the 1969 court-martial 
proceedings likely include a psychiatric evaluation with 
clinical findings of a psychiatric disorder.  In an April 
1998 VA Form 9, the veteran asserted that he was ordered to 
see a psychiatrist during a military pre-trial investigation.  
And, by a June 1999 statement, the veteran's representative 
reported that the veteran was involved in court-martial 
proceedings after being absent without leave for 29 days.  
Review of his service personnel records may confirm the 
foregoing contentions.  

Additionally, the evidence of record includes an April 1972 
written notice executed by the veteran and authorizing the 
release of records of VA medical treatment for a psychiatric 
disorder in March and April 1972 to a physician identified as 
Dr. Robert T. Dale.  An October 1978 memorandum from the New 
York City Human Resources Administration reported that the 
veteran appeared to have a mental illness.  And, an April 
1979 letter from the veteran's former spouse indicated that 
the veteran was receiving treatment at the Bensonhurst 
Service South Beach Psychiatric Center in Brooklyn, New York.  
No records of psychiatric evaluation and treatment of the 
veteran by Dr. Dale, the New York City Human Resources 
Administration, or health care providers at the Bensonhurst 
Service South Beach Psychiatric Center have been associated 
with the claims folder.  If available, these records should 
be associated with the file in order to permit fair 
adjudication of the veteran's claim.  


Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO should contact the service 
department and request copies of the 
veteran's personnel records, including 
but not limited to, any notations of 
punitive actions and accompanying 
documents.  Another search for additional 
service medical records should also be 
undertaken.  All records identified 
should be associated with the claims 
folder.  

2.  The RO should contact the veteran and 
request that he furnish the names of 
addresses of all private and VA health 
care providers who have furnished 
psychiatric evaluation and treatment 
since service, including Robert T. Dale, 
M.D., personnel at the Bensonhurst South 
Beach Psychiatric Center in Brooklyn, New 
York, the New York City Human Resources 
Administration, and the H.A.R.T. program.  
After obtaining any necessary releases 
from the veteran, the RO should obtain 
copies of complete clinical records 
identified which have not already been 
associated with the claims folder.  The 
VA psychiatrist who referred in a May 
1996 letter to an in-service record 
showing evaluation for psychotic symptoms 
should be contacted and asked to identify 
such a record more specifically, if 
possible.  

3.  After the foregoing development has 
been completed, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder, including 
PTSD.  If PTSD is diagnosed, the examiner 
must list those events during the 
veteran's service which comprise 
stressors supporting the diagnosis of 
PTSD.  

The RO should arrange for verification of 
the stressor event(s) if not otherwise 
verified.  If PTSD is not diagnosed, or 
the identified stressor(s) cannot be 
verified, the examiner must opine as to 
whether it is at least as likely as not 
that any psychiatric disorder found had 
its onset during service or, if such 
disorder pre-existed service, whether it 
increased in severity during service.  
The examination report should include a 
complete rationale for all opinions 
expressed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination, especially service 
medical and personnel records.  

4.  The RO should then review the claim 
of service connection for a psychiatric 
disorder to determine whether it may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration.  The veteran need take no action 
until he is informed.  The veteran may supplement the record 
with additional evidence and argument while the case is in 
remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


